DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 01/25/2021.  Claims 1-19 are pending in the application.

Information Disclosure Statement
The information disclosure statement filed 01/25/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been considered and placed in the application file.

Drawings
The drawings are objected to because FIG. 5 of the drawings appears to fail to show element 524 described in paragraph [0043] of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims appear to direct to “A transmission line.”  The transmission line is commonly known as a transmission medium, i.e., signal carrier wave, metallic cable, or optical fiber.  In reference to FIG. 1 of the specification of the instant application and thereinafter, the transmission line appears to refer to transmission line depicted as DP and DM; a metallic or fiber transmission line.  Thus, the claims do not fall within at least one of the four categories of patentable eligible subject matter.  Perhaps, in a response to this Office Action, the Applicant should further amend the claims to replace “A transmission line” with “A system” to overcome this outstanding rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-8, 10, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 10,425,124) (hereinafter “Wang”) in view of Apple Inc. et al. (Embedded USB2 (eUSB2) Physical Layer Supplement to [USB2.0] Specification – Rev 1.1, 158 pages, 2018) (hereinafter "Doc").
Regarding claim 1, in accordance with Wang reference entirety, Wang discloses a circuit (108) (FIG. 1; col. 6, lines 14-32 and thereinafter; “FIG.1 is a block diagram depicting an example of an implementation of  a serial bus communication system.  Serial bus communication system 100 includes upstream device 102, downstream device 104, and serial bus 106.  Serial bus 106 includes one or more intermediary signal conditioning devices (singly and collectively “repeater 108”) couple in series … transmitted to the downstream channel”.  In addition, FIG. 2-3 and corresponding description begins in col. 7, line 43 to col. 12, line 40 describe connection details of the repeater 108. Or FIGs. 2 and FIG. 3 depict connection details of Repeater 200 and 300 as described in col. 8, line 12 and thereinafter), comprising: 
	an interface (FIG. 2; 212 or 214) configured for connection in parallel with a differential transmission line (RXP&RXN), the differential transmission line  (RXP&RXN) including a first signal line (RXP) and a second signal line (RXN) (FIG. 3 and col. 8, lines 5-9; col. 9, lines 36-41; and col. 10, lines 21-27; differential transmission line and parallel are discussed); 
	edge correction circuitry (328) configured to detect a signal crossover on the first and second signal lines (RXP and RXN) and, in response to detection of the signal crossover (high speed states), pull one of the first and second signal lines (RXP and RXN) up (switches are open) to a first voltage reference (1.8V) for a predetermined period of time (col. 9, lines 42-54) and pull the other of the first and second signal lines (RXP and RXN) down (switches are closed) to a second voltage reference (1V) for the predetermined period of time (col. 11, lines 32-53: "In some implementations, switches M1 and M2 are controlled by biasing control logic 328. Based on the link power management scheme for a particular serial data protocol, biasing control logic 328 turns off the differential amplifier in the current-mode circuitry through configuring switches M1 and M2 (which in this example are PMOS devices) to be open by pulling high their gates. Biasing control logic 328 configures switches M1 and M2 to be closed when the current-mode circuitry is ready to repeat a signal, or for other high-speed states. For example, when switches M1 and M2 are closed, a voltage divider network can be configured for R1 and R2, and/or the current provided by current source 322 can be reduced for lower standby current. It should be appreciated that one or more outputs of biasing control logic 328 (not depicted in FIG. 3) may be provided to control voltage divider circuitry and/or current source 322 for such purposes. It should further be appreciated that while FIG. 3 depicts biasing control logic 328 as receiving upstream device signals RXP and RXN as inputs, biasing control logic 328 can receive a variety of other inputs, such as analog or digital indications from a signal detector, and/or control logic signals”); and 
	level correction circuitry (324) configured to boost a signal level on the one of the first and second signal lines (RXP and RXN) pulled up to the first voltage reference by a predetermined amount after the predetermined period of time (col. 9; lines 60-67: “transition time”) and for at least one bit duration (col. 11, line 59 to col. 12, line 5: "Tri-state control logic 324 provides one or more control inputs to tri-state devices 318 and 320. Based in part on indications from tri-state control logic 324 to control the tri-state devices to propagate the LFPS, the output nodes of the tri-state devices, OP and ON, will follow the signal states ... buffer that follows a received signal, in some implementations, the tri-state devices may include or be coupled to circuitry providing inversion, amplification, attenuation, delay, filtering, preemphasis for low frequency signals, and/or other signal conditioning."  In addition, col. 12, lines 11-21:  "tri-state control logic 324 includes a signal detector. For example, tri-state control logic 324 detects the presence of the LFPS and controls the tri-state devices to exit high impedance mode. As another example, tri-state control logic 324 may generate control signals based in part on detecting the absence of USB SuperSpeed signals. In certain implementations, tri-state control logic 324 may receive one or more signals from biasing control logic 328, such as an indication that the current-mode circuitry is in a low-power state, e.g., the U3 state… Moreover, col. 5, lines 31-41: "... the amplifier is a differential amplifier, and the voltage at the output node of the amplifier is determined by the amount of current flowing  through an impedance at the output node of the amplifier ... voltage-mode operation.").
	For argument sake, let’s say that Wang fails to explicitly disclose the claimed limitation of “edge correction circuitry configured to detect a signal crossover on the first and second signal lines and, in response to detection of the signal crossover, pull one of the first and second signal lines up to a first voltage reference for a predetermined period of time and pull the other of the first and second signal lines down to a second voltage reference for the predetermined period of time.”  However, such limitation lacks thereof from Wang is well-known in the art and taught by Doc.
	In an analogous art in the same field of endeavor, Doc teaches Embedded USB2 (eUSB2) Physical Layer Supplement to [USB2.0] Specification comprising, among other things, the claimed limitation of “edge correction circuitry configured to detect a signal crossover on the first and second signal lines and, in response to detection of the signal crossover, pull one of the first and second signal lines up to a first voltage reference for a predetermined period of time and pull the other of the first and second signal lines down to a second voltage reference for the predetermined period of time” (Doc, page 25, section 3.3.3 Glitch Filtering in FS/LS Repeater Mode:  "Glitch filtering refers to preserving the USB packet integrity in FS/LS operation. It applies only to repeater mode. A FS/LS receiver at UDSP/UUSP may observe momentary SE0s or SE1s between every K-J or J-K transition within a received USB packet. This is primarily due the unwanted asymmetry artifact introduced by the channel skew and transceiver non-ideality. Shown in Figure 3-7 is an illustration of the glitches that may be observed at eD+ as well as the wider logic ‘0’ width on eD- which are associated with data crossover transition at D+/D-. Additionally, Figure 3-7 also illustrates the potential overlap or skew on eD+/eD- which produces an SE1 or SE0 respectively during EOP. Also, during the EOP window the eDSPr and eUSPr may observe glitches on eD- (FS) or eD+ (LS) and shall ignore these toggling.  • eUSPh/eDSPp shall adhere to USB2.0 Table 7-11 Hub/Repeater Electrical Characteristic in repeating D+/D- to eD+/eD-. • eDSPr/eUSPr shall perform the glitch filtering as per USB 2.0 specification on eD+ (FS), or eD- (LS)." Also refer to Table 7-15 begins on page 154 for Host and Device Pull-up and Pull-down Specification).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Glitch Filtering in FS/LS repeater mode as taught in Doc into Wang’s teaching to arrive the claimed invention.  A motivation for doing so would be to remedy unwanted asymmetry artifact introduced by the channel skew and transceiver non-ideality (Doc; page 25, section 3.3.3).	
	Regarding claim 7, in addition to features recited in base claim 1 (see rationales discussed above), Wang in view of Doc also teaches wherein the predetermined period of time is configurable (Doc, page 95, section 5.4.4.2.2, tasks performed during cross-over and duration required by USB 2.0 are discussed.  Moreover, in Doc starting on page 44, section 4.1 and thereinafter, configuration of various modes and variables are discussed.
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Glitch Filtering in FS/LS repeater mode as taught in Doc into Wang’s teaching to arrive the claimed invention.  A motivation for doing so would be to remedy unwanted asymmetry artifact introduced by the channel skew and transceiver non-ideality (Doc; page 25, section 3.3.3).	
	Regarding claim 8, in addition to features recited in base claim 1 (see rationales discussed above), Wang in view of Doc also teaches wherein the predetermined amount is configurable (Wang; col. 5, lines 31-41: "... the amplifier is a differential amplifier, and the voltage at the output node of the amplifier is determined by the amount of current flowing  through an impedance at the output node of the amplifier ... voltage-mode operation.").
	Regarding claim 10, in accordance with Wang reference entirety, Wang show a transmission line (FIGs 1-3; 200), comprising: 
	a first signal line (RXP) and a second signal line (RXN) (see FIG. 2 for connection details; 
edge correction circuitry (328) configured to detect a signal crossover on the first and second signal lines (RXP and RXN) and, in response to detection of the signal crossover (high speed states), pull one of the first and second signal lines (RXP and RXN) up (switches are open) to a first voltage reference (1.8V) for a predetermined period of time (col. 9, lines 42-54) and pull the other of the first and second signal lines (RXP and RXN) down (switches are closed) to a second voltage reference (1V) for the predetermined period of time (col. 11, lines 32-53: "In some implementations, switches M1 and M2 are controlled by biasing control logic 328. Based on the link power management scheme for a particular serial data protocol, biasing control logic 328 turns off the differential amplifier in the current-mode circuitry through configuring switches M1 and M2 (which in this example are PMOS devices) to be open by pulling high their gates. Biasing control logic 328 configures switches M1 and M2 to be closed when the current-mode circuitry is ready to repeat a signal, or for other high-speed states. For example, when switches M1 and M2 are closed, a voltage divider network can be configured for R1 and R2, and/or the current provided by current source 322 can be reduced for lower standby current. It should be appreciated that one or more outputs of biasing control logic 328 (not depicted in FIG. 3) may be provided to control voltage divider circuitry and/or current source 322 for such purposes. It should further be appreciated that while FIG. 3 depicts biasing control logic 328 as receiving upstream device signals RXP and RXN as inputs, biasing control logic 328 can receive a variety of other inputs, such as analog or digital indications from a signal detector, and/or control logic signals”); and 
	level correction circuitry (324) configured to boost a signal level on the one of the first and second signal lines (RXP and RXN) pulled up to the first voltage reference by a predetermined amount after the predetermined period of time (col. 9; lines 60-67: “transition time”) and for at least one bit duration (col. 11, line 59 to col. 12, line 5: "Tri-state control logic 324 provides one or more control inputs to tri-state devices 318 and 320. Based in part on indications from tri-state control logic 324 to control the tri-state devices to propagate the LFPS, the output nodes of the tri-state devices, OP and ON, will follow the signal states ... buffer that follows a received signal, in some implementations, the tri-state devices may include or be coupled to circuitry providing inversion, amplification, attenuation, delay, filtering, preemphasis for low frequency signals, and/or other signal conditioning."  In addition, col. 12, lines 11-21:  "tri-state control logic 324 includes a signal detector. For example, tri-state control logic 324 detects the presence of the LFPS and controls the tri-state devices to exit high impedance mode. As another example, tri-state control logic 324 may generate control signals based in part on detecting the absence of USB SuperSpeed signals. In certain implementations, tri-state control logic 324 may receive one or more signals from biasing control logic 328, such as an indication that the current-mode circuitry is in a low-power state, e.g., the U3 state…  Moreover, .); wherein neither the edge correction circuitry nor the level correction circuitry interrupts data transmission on the first and second signal lines (no interruption of data transmission by either the edge correction circuitry nor the level correction circuitry in Wang’s teaching.  Thus, it is inherent that Wang teaches this limitation).
	For argument sake, let’s say that Wang fails to explicitly disclose the claimed limitation of “edge correction circuitry configured to detect a signal crossover on the first and second signal lines and, in response to detection of the signal crossover, pull one of the first and second signal lines up to a first voltage reference for a predetermined period of time and pull the other of the first and second signal lines down to a second voltage reference for the predetermined period of time.”  However, such limitation lacks thereof from Wang is well-known in the art and taught by Doc.
	In an analogous art in the same field of endeavor, Doc teaches Embedded USB2 (eUSB2) Physical Layer Supplement to [USB2.0] Specification comprising, among other things, the claimed limitation of “edge correction circuitry configured to detect a signal crossover on the first and second signal lines and, in response to detection of the signal crossover, pull one of the first and second signal lines up to a first voltage reference for a predetermined period of time and pull the other of the first and second signal lines down to a second voltage reference for the predetermined period of time” (Doc, page 25, section 3.3.3 Glitch Filtering in FS/LS Repeater Mode:  "Glitch filtering refers to preserving the USB packet integrity in FS/LS operation. It applies only to repeater mode. A FS/LS receiver at UDSP/UUSP may observe momentary SE0s or SE1s between every K-J or J-K transition within a received USB packet. This is primarily due the unwanted asymmetry artifact introduced by the channel skew and transceiver non-ideality. Shown in Figure 3-7 is an illustration of the glitches that may be observed at eD+ as well as the wider logic ‘0’ width on eD- which are associated with data crossover transition at D+/D-. Additionally, Figure 3-7 also illustrates the potential overlap or skew on eD+/eD- which produces an SE1 or SE0 respectively during EOP. Also, during the EOP window the eDSPr and eUSPr may observe glitches on eD- (FS) or eD+ (LS) and shall ignore these toggling.  • eUSPh/eDSPp shall adhere to USB2.0 Table 7-11 Hub/Repeater Electrical Characteristic in repeating D+/D- to eD+/eD-. • eDSPr/eUSPr shall perform the glitch filtering as per USB 2.0 specification on eD+ (FS), or eD- (LS)." Also refer to Table 7-15 begins on page 154 for Host and Device Pull-up and Pull-down Specification).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Glitch Filtering in FS/LS repeater mode as taught in Doc into Wang’s teaching to arrive the claimed invention.  A motivation for doing so would be to remedy unwanted asymmetry artifact introduced by the channel skew and transceiver non-ideality (Doc; page 25, section 3.3.3).
Regarding claim 16, in addition to features recited in base claim 10 (see rationales discussed above), Wang in view of Doc also teaches wherein the predetermined period of time is configurable (Doc, page 95, section 5.4.4.2.2, tasks performed during cross-over and duration required by USB 2.0 are discussed.  Moreover, in Doc starting on page 44, section 4.1 and thereinafter, configuration of various modes and variables are discussed.
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Glitch Filtering in FS/LS repeater mode as taught in Doc into Wang’s teaching to arrive the claimed invention.  A motivation for doing so would be to remedy unwanted asymmetry artifact introduced by the channel skew and transceiver non-ideality (Doc; page 25, section 3.3.3).	
	Regarding claim 17, in addition to features recited in base claim 10 (see rationales discussed above), Wang in view of Doc also teaches wherein the predetermined amount is configurable (Wang; col. 5, lines 31-41: "... the amplifier is a differential amplifier, and the voltage at the output node of the amplifier is determined by the amount of current flowing  through an impedance at the output node of the amplifier ... voltage-mode operation.").

Allowable Subject Matter
Claims 2-6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention of base claim 1 and further limits with novel and unobvious limitations of “wherein the differential transmission line is configured to operate according to a serial data transmission protocol, the serial data transmission protocol having a first mode of operation corresponding to a first operating speed and a second mode of operation corresponding to a second operating speed, and wherein the circuit includes enable circuitry configured to enable the edge correction circuitry and the level correction circuitry if the differential transmission line is configured for the first mode of operation and to disable the edge correction circuitry and the level correction circuitry if the differential transmission line is configured for the second mode of operation,” as recited in claim s2-6; and “wherein the level correction circuitry is configured to boost the signal level on the one of the first and second signal lines pulled up to the first voltage reference until a subsequent signal crossover is detected,” as recited in claim 9, structurally and functionally interconnected in a manner as claimed.
Pertaining claims 11-15 and 18-19, it is noted that the claims call for limitations similar to those in the objected claims 2-6 and 9.  Should, in a response to this Office Action, the Applicant further amend the claims to overcome all of the above raised issues, they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (US 2019/0288743).      
Yeung et al. (US 2015/0363350).
Chen et al. (US 2014/0006663).   
Bohm et al. (US 2009/0063717).  
Samuels (US 6,363,085).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        August 1, 2022